Exhibit 10.2

AMENDED AND RESTATED

MANAGEMENT AND OPERATIONS AGREEMENT

among

STATE AUTO PROPERTY & CASUALTY INSURANCE COMPANY

STATE AUTOMOBILE MUTUAL INSURANCE COMPANY

and

THE ROCKHILL COMPANIES

As of January 1, 2011

This Amended and Restated Management and Operations Agreement effective as of
12:01 a.m., Eastern Standard Time, January 1, 2011 (the “Agreement”) is entered
into by and among State Auto Property & Casualty Insurance Company (“State Auto
P&C”), State Automobile Mutual Insurance Company (“Mutual”), Rockhill Insurance
Company (“RIC”), Plaza Insurance Company (“Plaza”), American Compensation
Insurance Company (“ACIC”), Bloomington Compensation Insurance Company (“BCIC”),
Rockhill Holding Company (“Rockhill Holding”), National Environmental Coverage
Corporation of the South, LLC (“NECCS”), National Environmental Coverage
Corporation (“NECC”), RTW, Inc. (“RTW”), Rockhill Insurance Services, LLC
(“RIS”), and Rockhill Underwriting Management, LLC (“RUM”). RIC, Plaza, ACIC,
and BCIC are collectively referred to as the “Rockhill Insurers”; Rockhill
Holding, NECCS, NECC, RTW, RIS, and RUM are collectively referred to as the
“Service Companies”; and the Rockhill Insurers and the Service Companies are
collectively referred to as the “Rockhill Companies” and individually as a
“Rockhill Company.”

Background Information

State Auto P&C is a wholly owned subsidiary of State Auto Financial Corporation
(“State Auto Financial”). Mutual is a property and casualty company which owns
approximately 64% of the outstanding common shares of State Auto Financial.
Rockhill Holding is a wholly owned subsidiary of Mutual, and the remaining
Rockhill Companies are wholly owned subsidiaries of Rockhill Holding.

Since January 1, 2010, there has been in place a Management and Operations
Agreement (the “2010 Management and Operations Agreement”) under which State
Auto P&C has provided management and operations services to the Rockhill
Companies, utilizing in some cases, individuals who are employees of State Auto
P&C. Additionally, under the 2010 Management and Operations Agreement, Mutual
made available to the Rockhill Companies its facilities, data processing
equipment, office supplies, equipment, furniture and fixtures, automobiles and
such other items of tangible personal property (“Facilities”), all of which
could be used jointly by the Rockhill Companies and Mutual and its other
affiliates, to supplement the facilities and equipment owned by any of the
Rockhill Companies.

 

1



--------------------------------------------------------------------------------

With this Agreement, the Rockhill Companies will require substantially all of
the services of the employees of State Auto P&C, including without limitation,
executive, managerial, supervisory, administrative, technical, professional, and
clerical services necessary or appropriate in the operation of their respective
businesses. The Rockhill Companies will no longer have employees, and all former
employees of the Rockhill Companies will now be employed by State Auto P&C, as
is usual and customary for other companies acquired by Mutual or State Auto
Financial.

With this Agreement, the Rockhill Companies will continue to require data
processing, equipment and facilities from Mutual, to supplement the facilities
and equipment owned by any of the Rockhill Companies.

With this Agreement, the parties hereto desire to terminate the 2010 Management
and Operations Agreement, and replace it with this Agreement, and formalize the
operating relationship with, by and among the parties.

Risk Evaluation and Design LLC, an affiliate of Rockhill Holding, was a party to
the 2010 Management and Operations Agreement but will not be a party to this
Agreement.

The parties agree that nothing in this Agreement shall affect, amend or alter
preexisting agreements among and between the Rockhill Companies for services.

In response to a recommendation from the Independent Committee of the Board of
Directors of each of Mutual and State Auto Financial, the Boards of Directors of
the parties hereto have approved this Agreement;

NOW, THEREFORE, the parties acknowledge the accuracy of the above Background
Information and in consideration of the premises and the mutual promises
contained herein, AND INTENDING TO BE LEGALLY BOUND HEREBY, the parties hereto
agree as follows:

Statement of Agreement

1. Amendment and Restatement - Upon this Agreement becoming effective, the 2010
Management and Operations Agreement shall terminate and the management and
operations services shall be governed by this Agreement. The parties agree that
nothing in this Agreement shall affect, amend or alter preexisting agreements
among and between the Rockhill Companies for services.

2. Engagement and Term - On the terms and subject to the conditions described in
this Agreement, the Rockhill Companies hereby engage State Auto P&C, and State
Auto P&C hereby accepts such engagement, to provide management and operations
services to the Rockhill Companies as any of such Rockhill Companies requires to
operate its business.

Any of State Auto P&C’s employees may also serve as directors or officers of any
of the Rockhill Companies notwithstanding that such persons may also be officers
or directors of State Auto P&C, Mutual or other affiliates. State Auto P&C shall
also be entitled to continue using its employees to conduct all of its business
operations, notwithstanding that some such persons will be performing services
for the Rockhill Companies and other affiliates as well.

 

2



--------------------------------------------------------------------------------

To the extent reasonably possible, the parties shall jointly utilize State Auto
P&C’s employees in a cooperative manner and consistent with the business
interests and needs of State Auto P&C and its affiliates. State Auto P&C shall
direct its employees performing such services for each of the Rockhill Companies
to use their best efforts to promote the general interests and economic welfare
of each of the Rockhill Companies to the same extent as such employees provide
to State Auto P&C.

The term of State Auto P&C’s engagement under this Agreement shall begin on the
date of this Agreement and shall end, unless sooner terminated in accordance
with the provisions of Section 10 below, on the tenth anniversary of this
Agreement. This Agreement shall be automatically renewed for successive ten-year
periods upon the same terms and conditions contained in this Agreement, unless
and until terminated as described in Section 10 below.

3. Authority and Duties of State Auto P&C - In providing management and
operations services, State Auto P&C, acting through its employees, shall be
responsible for performing substantially all organizational, operational, and
management functions of each of the Rockhill Companies. State Auto P&C shall use
its reasonable efforts to operate each Rockhill Company’s business efficiently
and in accordance with the reasonable guidelines and policies which may be
established from time to time by the board of directors of each of the Rockhill
Companies. State Auto P&C shall have all authority necessary to carry out its
duties under this Agreement and shall act as an agent of each of the Rockhill
Companies. Without limiting the generality of the foregoing, State Auto P&C’s
duties under this Agreement shall include the following:

(a) Management and Administration of Insurance Operations of the Rockhill
Insurers - State Auto P&C shall provide organizational, operational and
management services, which shall include administration, underwriting and claims
services of insurance business operations of each of the Rockhill Companies
engaged in the insurance business, in accordance with the underwriting, claims
and any other reasonable guidelines of such companies which may be in effect or
established from time to time by the board of directors of such companies. State
Auto P&C shall use the same degree of care in acting on behalf of such insurers
as the degree of care it uses in connection with the conduct of its insurance
business operations. On and after the effective date of this Agreement, the
Rockhill Insurers shall not retain any employees, and all the Rockhill Insurers’
staff shall be employees of State Auto P&C. State Auto P&C shall apportion said
employees to provide substantially all services required by the Rockhill
Insurers’ operations, including, but not limited to, those services required
under preexisting agreements by and among the Rockhill Companies, which
agreements shall continue in force following the effective date of this
Agreement.

(b) Management and Administration of Non-Insurance Operations of the Service
Companies - State Auto P&C shall provide organizational, operational and
management services for each of the other Rockhill Companies which are Service
Companies in accordance with the policies and guidelines which each of such
companies’ board of directors may establish from time to time. State Auto P&C
will use the same degree of care in acting on behalf of these companies as it
uses in connection with the conduct of its own business operations. On and after
the effective date of this Agreement, the Service Companies shall not retain any
employees, and all the Service Companies’ staff shall be employees of State Auto
P&C. State Auto P&C shall apportion said employees to provide substantially all
services required by the Service Companies’ operations, including, but not
limited to, those services required under preexisting agreements by and among
the Rockhill Companies, which agreements shall continue in force following the
effective date of this Agreement.

 

3



--------------------------------------------------------------------------------

(c) Employees and Payroll - State Auto P&C shall provide each Rockhill Company
with substantially all executive, managerial, supervisory, underwriting,
operations, claims, administrative, technical, clerical, professional, and other
personnel as may be necessary or desirable for the operation and administration
of each Rockhill Company’s business. State Auto P&C shall direct its employees,
in performing such services for each Rockhill Company, to use their best efforts
to promote the general interests and economic welfare of each Rockhill Company,
in the same manner as such employees utilize when providing service to State
Auto P&C.

Notwithstanding the foregoing, Mutual shall continue to act as common paymaster
of all such State Auto P&C employees providing services to any Rockhill
Companies. As common paymaster, Mutual shall be responsible for filing
information and tax returns and issuing tax and other payroll forms and reports
with respect to wages paid to the employees employed by State Auto P&C.

4. Provision of Facilities and Expense Payments - During the term of this
Agreement, Mutual shall provide each of the Rockhill Companies with its
Facilities as each of such Rockhill Companies may require or desire for the
operation of its business, recognizing that the Rockhill Companies have certain
facilities and equipment of their own. Utilizing the employees of State Auto
P&C, Mutual shall act as agent for each of the Rockhill Companies and, to the
extent necessary for the purpose of its business, in collecting and disbursing
funds on behalf of any Rockhill Company, and in paying expenses and other
operating costs of Mutual’s Facilities used by such parties except for those
expenses and other operating costs paid directly by any such Rockhill Company
from its own accounts.

5. Services Provided by Rockhill Companies - From time to time as agreed upon by
the parties either orally or under separate written agreement(s), the Rockhill
Companies shall provide the State Auto Companies, defined as Mutual, State Auto
P&C, their affiliates and subsidiaries, with certain unique services offered by
the Rockhill Companies. This Agreement does not supersede any existing service
agreement for such unique services offered by the Rockhill Companies to the
State Auto Companies.

6. Board of Directors’ Control - The officers of State Auto P&C, Mutual and each
of the Rockhill Companies shall be subject to the authority of their respective
boards of directors. State Auto P&C, Mutual and each Rockhill Company may
appoint or elect as its officers those persons who hold offices in any other
State Auto affiliate, subject at all times to the power of each company’s
respective board of directors to appoint, elect, or remove its officers in
accordance with its respective articles or certificate of incorporation, code of
regulations or by-laws, and other governing documents, statutes, or rules of law
applicable to each respective company.

7. Apportionment of Expenses - The books, accounts, and records shall be so
maintained as to clearly and accurately disclose the nature and details of the
transactions including such accounting information as is necessary to support
the expenses apportioned and allocated among the parties to this Agreement.

 

4



--------------------------------------------------------------------------------

All out-of-pocket expenses incurred for goods or services from third-party
vendors or other unrelated parties which are identifiable to a particular
Rockhill Company, including without limitation, director’s fees, legal fees,
audit fees, stock transfer expenses, travel expenses, stationery, supplies and
items of a similar nature, shall be charged to the Rockhill Company for whose
benefit such costs or expenses were incurred.

Expenses incurred by State Auto P&C for its employees and by Mutual for its
Facilities and other items shared by the parties pursuant to this Agreement,
shall be apportioned among the parties to this Agreement as follows:

(a) Expenses of Rockhill Hill Insurers - Expenses, including but not limited to
loss adjustment expenses and underwriting expenses, relating solely to the
operations of the Rockhill Insurers shall be borne solely by the applicable
Rockhill Insurer. For expenses incurred by State Auto P&C for its employees,
including but not limited to salaries, employee relations, welfare and other
benefit expenses and by Mutual for its Facilities and other items shared by the
parties pursuant to this Agreement shall be apportioned among the parties to
this Agreement based on employee activities and other pertinent factors or
ratios yielding results as if the expense had been borne solely by the incurring
entity.

(b) Expenses of the Service Companies - Expenses relating solely to the
operations of the Service Companies shall be borne solely by the applicable
Service Company. Expenses incurred by State Auto P&C for its employees,
including but not limited to salaries, employee relations, welfare and other
benefit expenses and by Mutual for its Facilities and other items shared by the
parties pursuant to this Agreement shall be apportioned among the parties to
this Agreement based on employee activities and other pertinent factors or
ratios yielding results as if the expense had been borne solely by the incurring
entity.

(c) Real Estate Expenses - The Rockhill Companies own or rent office space at
their principal offices or other locations, and all such rental or ownership
expense and related expenses, including but not limited to real estate taxes,
depreciation, maintenance, shall be the responsibility and direct expense of the
Rockhill Companies. If Mutual provides any of the Rockhill Companies with any
office space, the amount of rent Mutual charges the Rockhill Companies shall be
apportioned among the parties to this Agreement based on activities and other
pertinent factors or ratios yielding results as if the expense had been borne
solely by the incurring entity.

8. Payments for Services - All amounts due under this Agreement shall be due and
payable by the respective company within sixty (60) days after the end of each
calendar quarter.

9. Conflicts of Interest - The parties hereby acknowledge that, due to the
common management of Mutual and its wholly owned subsidiaries (the “Mutual
Group”) and State Auto Financial Corporation and its subsidiaries (the “State
Auto Financial Group”), conflicts of interest may arise with respect to business
opportunities available to such companies. In order to deal with such conflicts
of interest on an equitable basis, the guidelines incorporated in the Charter of
the Mutual Independent Committee (as defined below) and the Financial
Independent Committee (as defined below), which respective Charters (as amended
from time to time) are hereby incorporated by this reference, shall be used to
determine which company may avail itself of a business opportunity.

 

5



--------------------------------------------------------------------------------

(a) As used herein, Mutual Independent Committee shall mean a committee
established by the Board of Directors of Mutual and comprised solely of persons
who are not, and during the past three years have not been, directors, officers
or employees of companies in the State Auto Financial Group or employees of
Mutual or any wholly owned subsidiary of Mutual. The Mutual Independent
Committee members shall also represent the interests of all wholly owned
subsidiaries of Mutual (together with Mutual, each “a Mutual Company” and,
collectively, the “Mutual Companies”).

(b) As used herein, Financial Independent Committee shall mean a committee
established by the Board of Directors of State Auto Financial Corporation and
comprised solely of persons who are not, and during the past three years have
not been, directors, officers or employees of Mutual or any wholly owned
subsidiary of Mutual or employees of any company in the State Auto Financial
Group. The Financial Independent Committee members shall also represent the
interests of all subsidiaries of State Auto Financial Corporation (together with
State Auto Financial Corporation, each “a Financial Company” and, collectively,
the “Financial Companies”).

10. Termination - This Agreement may be terminated prior to the end of the
initial term, or any renewal thereof, as follows:

(a) By any party upon giving the other parties at least sixty (60) days’ advance
written notice of such termination (provided that such termination shall only
relate to the Company giving notice and shall not terminate the Agreement with
respect to any of the other parties unless they also give at least sixty
(60) days’ advance written notice of termination).

(b) Automatically, with respect to a party, if that party files a voluntary
petition in bankruptcy, applies for or consents to the appointment of a
receiver, makes a general assignment for the benefit of creditors, admits in
writing its inability to pay debts as they mature, files a petition or answer
seeking a reorganization or arrangement with creditors under any insolvency law,
files an answer admitting the material allegations of a petition filed in any
bankruptcy or reorganization proceeding, or if a decree of any court is entered
adjudging the party to be bankrupt or approving a reorganization or arrangement
under any insolvency law (which decree is not set aside within ninety days after
it is entered), (provided that such termination shall only relate to the company
subject to the foregoing event or action and shall not terminate the Agreement
with respect to any of the other parties unless they also give notice of
termination within thirty days of the event that causes the automatic
termination for another party).

11. Arbitration - Any and all disagreements or controversies arising with
respect to this Agreement, whether during or after the term of State Auto P&C’s
engagement under this Agreement, shall be settled by binding arbitration by a
panel of three arbitrators, one selected by Mutual on behalf of any member of
the Mutual Group, one selected by State Auto Financial Corporation on behalf of
any member of the State Auto Financial Group, and the third to be selected by
the mutual agreement of the first two arbitrators. The arbitration shall be
held, and the award made, in Franklin County, Ohio, pursuant to the Ohio
Arbitration Law (Ohio Revised Code Chapter 2711 or any law of similar tenor or
effect that hereafter is enacted). All fees of the arbitrators shall be borne
equally by the parties to the arbitration.

 

6



--------------------------------------------------------------------------------

12. Complete Agreement - This document contains the entire amended and restated
agreement between the parties and supersedes all prior or contemporaneous
discussions, negotiations, representations, or agreements relating to the
subject matter, including without limitation, the 2010 Management and Operations
Agreement. No changes to this Agreement shall be made or be binding on any party
unless made in writing and signed by each party to this Agreement.

13. No Third Party Benefit - This Agreement is intended for the exclusive
benefit of the parties to this Agreement and their respective successors and
assigns, and nothing contained in this Agreement shall be construed as creating
any rights or benefits in or to any third party.

14. Captions - The captions of the various sections of this Agreement are not
part of the content or context of this Agreement, but are only labels to assist
in locating those sections, and shall be ignored in construing this Agreement.

15. Force Majeure - Notwithstanding any provision of this Agreement to the
contrary, any party’s obligations under this Agreement shall be excused if and
to the extent that any delay or failure to perform such obligations is due to
fire or other casualty, material shortages, strikes or labor disputes, acts of
God, or other causes beyond the reasonable control of such party.

16. Amendments - This Agreement may be amended by the parties, upon authority of
their officers without specific director approval, if such amendment is solely
for the purpose of clarification and does not change the substance of this
Agreement and the parties have obtained an opinion of legal counsel to that
effect. Additionally, any present or future subsidiary or affiliate of the
Rockhill Companies may be added as a party to this Agreement by an amendment
entered into by Mutual, State Auto P&C and the new party, after approval of the
Independent Committee of the Board of Directors of each of Mutual and State Auto
Financial Corporation and the directors of each and of the new party. Except as
otherwise specifically provided in this section of the Agreement, all other
amendments to this Agreement must be presented to the Independent Committee of
Mutual and of State Auto Financial Corporation and be approved by the directors
of each company. Any amendment to this Agreement is subject to the prior
approval of the insurance commissioners for the domiciliary states of the
insurers which are parties to this Agreement.

17. Successors - No party may assign any of its rights or obligations under this
Agreement without the written consent of all other parties to this Agreement,
which consent may be arbitrarily withheld by any such party, and without written
notice to the Insurance Department Commissioners for the states where the
parties hereto are domiciled. This Agreement shall be binding upon, inure to the
benefit of, and be enforceable by and against the respective successors and
assigns of each party to this Agreement.

18. Access to Records - The parties hereto understand and agree that each shall
have such access to the records of the other as is necessary to confirm that
this Agreement is being properly administered and applied, provided that such
access is achieved in compliance with laws protecting the privacy of insureds
and claimants. It is further understood and agreed that the parties will permit
regulators with jurisdiction to have such access to such records, as and to the
extent required by law.

 

7



--------------------------------------------------------------------------------

19. Indemnification - Subject to the limitations contained herein, the parties
mutually agree to defend, indemnify and hold the other party and its directors,
officers, and employees harmless against all liability including but not limited
to damages, losses, fines, penalties and reasonable costs and expenses of
whatsoever kind including but not limited to fees and disbursements of counsel,
which the indemnified party is or may be held liable to pay arising out of any
breach of the indemnifying party’s obligations under this Agreement. This
provision shall survive the termination of this Agreement.

[SIGNATURE PAGE TO FOLLOW]

 

8



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be executed as of January 3,
2011.

 

STATE AUTOMOBILE MUTUAL INSURANCE COMPANY

STATE AUTO PROPERTY & CASUALTY INSURANCE COMPANY

ROCKHILL INSURANCE COMPANY

PLAZA INSURANCE COMPANY

AMERICAN COMPENSATION INSURANCE COMPANY

BLOOMINGTON COMPENSATION INSURANCE COMPANY

ROCKHILL HOLDING COMPANY

NATIONAL ENVIRONMENTAL COVERAGE CORPORATION OF THE SOUTH, LLC

NATIONAL ENVIRONMENTAL COVERAGE CORPORATION

RTW, INC.

ROCKHILL INSURANCE SERVICES, LLC

ROCKHILL UNDERWRITING MANAGEMENT, LLC

By:  

      /s/ Robert P. Restrepo, Jr.

        Robert P. Restrepo, Jr., Authorized Signatory

 

9